DETAILED ACTION
This office action is in response to the amendment filed on February 28, 2022. Claims 1-5 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Response to Arguments
Applicant’s arguments, see pages 12-17, filed February 28, 2022, with respect to claim 1 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a tire centering fixture. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a shaft sleeve and a guide cylinder, wherein a gear is disposed around the shaft sleeve...a lower end face of the shaft sleeve being flush with a bottom surface of the circular recess…, a locating base disposed on an upper end face of the guide cylinder…, a peripheral wall of the guide cylinder having three square holes…,each rack being movable in a corresponding square through hole…, and an upper end of the shaft sleeve being in the shape of a hexagon for engagement with a wrench, so that the first rack, the second rack and the third rack  which are engaged with the gear move synchronously, together in combination with the rest of the limitations of the independent claims.

The closest prior art consists of Roussel (20110290428) and Wengenroth (DE3529273). Roussel discloses a tire centering fixture comprising; a gear (24), a first rack (one of elements 301, Figure 3), a second rack (another one of elements 301), a third rack (again another one of elements 301) having an angle between adjacent racks being 110 degrees (Figure 3),  a shaft sleeve (14), a guide cylinder (15, Figure 1) having a central cavity (formed as the opening extending therein, Figure 1), a base wall (formed as the left most wall of 15, in Figure 1) having a central hole (opening) and a circular recess (length of the opening, Figure 1), the gear being disposed around the shaft sleeve (Figure 18), the gear and the shaft being disposed on the guide cylinder (Figures 1 and 18), but lacks, a lower end face of the shaft sleeve being flush with a bottom surface of the circular recess…, a peripheral wall of the guide cylinder having three square holes…,each rack being movable in a corresponding square through hole…, and an upper end of the shaft sleeve being in the shape of a hexagon for engagement with a wrench, so that the first rack, the second rack and the third rack which are engaged with the gear move synchronously. Wengenroth discloses a tire centering fixture comprising; a gear (8), first-third racks (from elements 4) and a guide cylinder (2, Figures 1-3), but lacks, a shaft sleeve, the gear being disposed around the shaft sleeve, a lower end face of the shaft sleeve being flush with a bottom surface of the circular recess…, a peripheral wall of the guide cylinder having three square holes 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.